Citation Nr: 0942784	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-35 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lower back disorder, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from November 
1981 to January 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Milwaukee, Wisconsin.  


FINDING OF FACT

The competent evidence fails to establish that the Veteran 
suffers from a chronic lower back disorder, to include 
degenerative disc disease (DDD), which was incurred during 
his active duty service, or was caused or aggravated by his 
service-connected right knee disability.


CONCLUSION OF LAW

A lower back disorder was not incurred in or aggravated by 
the Veteran's active duty service, nor is it proximately due 
to or the result of the Veteran's service-connected right 
knee disability.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the August 2005 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2005 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the August 2005 letter was sent to 
the Veteran prior to the March 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although VCAA notice in accordance with Dingess was 
sent after the initial adjudication of the Veteran's 
claim, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a September 2006 statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records and 
private treatment records identified by the Veteran.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded a VA 
examination with respect to the issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. Secondary Service Connection

The Veteran has been service-connected for a right knee 
disability since January 1986, with a current disability 
rating of 10 percent.  He currently seeks service connection 
for a lower back disorder as secondary to his service-
connected right knee disability.  

First, the Board notes that there was a recent amendment to 
the regulatory provisions governing secondary service 
connection.  38 C.F.R. § 3.310 (2009).  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  Prior to this amendment, secondary 
service connection was warranted for a disability when the 
evidence demonstrates that the disability for which the claim 
is made is proximately due to or the result of a service-
connected disease or injury or that a service-connected 
disease or injury has chronically worsened the disability for 
which service connection is sought.  38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
Veteran was partially notified of the change in the 
regulatory scheme in the December 2005 Statement of the Case.  
However, since the Veteran's claim was filed before the 
regulatory amendment took effect, the Board will apply the 
version most favorable to the Veteran, which in the present 
case is the old version of 38 C.F.R. § 3.310.  38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); VAOPGCPREC 3-
2000.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.

In this case, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran's lower back 
disability is related to his service-connected right knee 
disability.

In support of his claim, the Veteran has submitted an opinion 
from his private chiropractor dated in August 2005 stating 
that it is possible that the Veteran's lower back issues were 
related to his right knee condition.  While this opinion 
indicates that the Veteran suffers from back "issues" that 
may be related to his right knee disability, the opinion is 
of little probative value because the chiropractor does 
provide a specific diagnosis of a chronic back disability, 
nor does he offer any medical basis for his opinion.  He 
merely states that it is possible that the Veteran's 
unspecified back issues could be related to his right knee 
condition.  

As compared to the August 2005 chiropractor's opinion, the 
Board finds the December 2005 VA examiner's opinion to be 
much more probative.  In his report, the VA examiner provided 
a diagnosis of moderate osteoarthritis and degenerative disc 
disease of the lumbar spine.  This is evidence of a current 
lower back disability.  However, the examiner also stated 
that it is less likely than not that the Veteran's lower back 
disability is related to his right knee condition.  He 
supported his opinion by noting that the Veteran does not 
have an antalgic gait or unequal weight bearing on his lower 
extremities.

B. Direct Service Connection

Although the Veteran currently only claims that his lower 
back disability is secondarily related to his right knee 
disability, the Board must also consider whether the 
Veteran's lower back disability is a direct result of his 
active duty service.  

Direct service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case, as discussed above, the Veteran has presented 
competent medical evidence that he currently suffers from a 
lower back disability.  The Veteran's December 2005 VA 
examiner diagnosed the Veteran with moderate osteoarthritis 
and degenerative disc disease of the lumbar spine.

The Board notes that the Veteran was also treated for back 
injuries during service.  In September 1982, the Veteran was 
diagnosed with a moderate to severe upper back strain.  
Later, in October 1983, the Veteran was diagnosed with a 
severe back spasm.  

However, while the Veteran suffers from a current back 
disability and has a history of back injuries during service, 
there is no competent evidence relating the Veteran's current 
back disability to service.  In his December 2005 report, the 
Veteran's VA examiner opined that it is less likely than not 
that the Veteran's current back disability is a result of his 
back injuries during service.  To support his opinion, the 
examiner noted that the Veteran's current back disability did 
not begin until 1990, roughly four years after his separation 
from service.  Additionally, the Board notes that the 
injuries sustained by the Veteran during service did not 
specifically refer to his lower back.  Rather, the September 
1982 report notes that the Veteran suffered a strain of his 
upper back.

The Board acknowledges the Veteran's opinion regarding the 
etiology of his lower back disability.  However, as a 
layperson, the Veteran is not competent to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  

In sum, the Board finds that a preponderance of the evidence 
is against the Veteran's claim.  Although the Veteran has 
demonstrated that he suffers from a current lower back 
disability, a preponderance of the competent evidence of 
record is against a finding that his lower back disability is 
related to his service-connected right knee disability.  
Further, the Veteran has not presented competent evidence 
linking his current lower back disability directly to his 
active duty service.  Since a preponderance of the evidence 
is against his claim, the benefit of the doubt rule does not 
apply and the Veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lower back disability, including as 
secondary to a service-connected right knee disability, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


